Exhibit A
2/12/2020                                             PC Single-Player Mods - Rockstar Games Customer Support


                                                                                                                         SIGN IN OR
                                                                                                                  JOIN SOCIAL CLUB




            Find Answers




      PC Single-Player Mods
      Created June 23, 2017          Updated June 28, 2019            Print     Share


      Question: Are PC Single-Player Mods Allowed?

      Answer: Rockstar Games believes in reasonable fan creativity, and, in particular, wants creators to
      showcase their passion for our games. After discussions with Take-Two, Take-Two has agreed
      that it generally will not take legal action against third-party projects involving Rockstar’s PC
      games that are single-player, non-commercial, and respect the intellectual property (IP) rights of
      third parties. This does not apply to (i) multiplayer or online services; (ii) tools, files, libraries, or
      functions that could be used to impact multiplayer or online services, or (iii) use or importation of
      other IP (including other Rockstar IP) in the project; or (iv) making new games, stories, missions, or
      maps. This is not a license, and it does not constitute endorsement, approval, or authorization of
      any third-party project. Take-Two reserves the right to object to any third-party project, or to
      revise, revoke and/or withdraw this statement at any time in their own discretion. This statement
      does not constitute a waiver of any rights that Take-Two may have with respect to third-party
      projects.


        Was this article helpful?
                                                                                                            YES    NO
        484 of 851 thought so.




                                                                    ENGLISH



                                                                  CORPORATE

https://support.rockstargames.com/articles/115009494848/PC-Single-Player-Mods                                                     1/2
2/12/2020                                             PC Single-Player Mods - Rockstar Games Customer Support

                                                                     PRIVACY

                                                                      LEGAL




https://support.rockstargames.com/articles/115009494848/PC-Single-Player-Mods                                   2/2
